Case 1:21-cv-00439-RP Document 1-1 Filed 05/18/21 Page 1of1
CIVIL COVER SHEET

JS 44 (Rev. 12/12)

The JS 44 civil cover sheet and the information contained herein neither
local rules of court. This form, approved by the Judicial Conference of the

provided by

lace nor

lement the filing and service of pleadings or other papers as
nited States in September 1974, is required for the use of the

purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

required by law, except as

lerk of Court for the

 

I. (a) PLAINTIFFS

EDWINEARL GRAYSONand

TYSONLEE GRAYSON

(b) County of Residence of First Listed Plaintiff © Unknown County, TX

(EXCEPT IN U.S. PLAINTIFF CASES)

(c) Attomeys (Firm Name, Address, and Telephone Number)

Micky N. Das; TYLER& DAS; 1811 Bering Drive, Suite 225
Houston, Texas 77057; Phone (713) 739-1800

DEFENDANTS

Attormeys (If Known)

 

SKYLARKLOGISTICS, INC..SANDEEPSINGH CURRY, and
RAJINDER KAUR LAMEY

County of Residence of First Listed Defendant _Ontario Canada

(IN U.S. PLAINTIFF CASES ONLY)

NOTE:. INLAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

Lynn.S. Castagna & Chuck Shiver; CASTAGNA SCOTT LLP; 1120 S.
Capital of Texas Highway, Bldg. 2, Ste. 270, Austin, Texas 78746;
Phone (512) 329-3280

 

Il. BASIS OF JURISDICTION (Place an “X” in One Box Only)

0 1 U.S. Government

Plaintiff

O02 US. Government
Defendant

O 3° Federal Question
(US. Government Not a Party)

334 Diversity
(Indicate Citizenship of Parties in Item III)

 

ii. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff

(For Diversity Cases Only) and One Box for Defendant)
PTF DEF PTF DEF
Citizen of This State {1 © 1 Incorporated or Principal Place o4 04
of Business In This State
Citizen of Another State & 2  G 2 Incorporated and Principal Place os5 05
of Business In Another State
Citizen or Subject of a O 3 & 3 Foreign Nation o6 O86
Foreign Country

 

 

   
 

0 110 Insurance

© 120 Marine

0 130 Miller Act

CG 140 Negotiable Instrument

0 150 Recovery of: Overpayment
& Enfi of Judgr

 

© 151 Medicare Act

GI 152 Recovery of Defaulted
Student Loans
(Excludes Veterans)

6 153 Recovery of Overpayment
of Veteran's Benefits

© 160 Stockholders’ Suits

© 190 Other Contract

CG 195 Contract Product Liability

O 196 Franchise

 
  

a 210 ‘Land Condemnation

© 220 Foreclosure .
CG 230 Rent Lease & Ejectment

© 240 Torts to Land

© 245 Tort Product Liability

© 290 All Other Real Property

 

 

IV. NATURE OF SUIT Place an “X" in One Box Only) __

PERSONAL INJURY

PERSONAL INJURY

© 310 Airplane (0 365 Personal Injury -

CO 315 Airplane Product Product Liability
Liability © 367 Health Care/

G 320 Assault, Libel & Pharmaceutical
Slander Personal Injury

(0 330 Federal Employers’ Product Liability
Liability OG 368 Asbestos Personal

OG 340 Marine Injury Product

© 345 Marine Product Liabitity

_ Liability PERSONAL PROPERTY

28 350 Motor Vehicle © 370 Other Fraud

O 355 Motor Vehicle © 371 Truth in Lending
Product Liability © 380 Other Personal

© 360 Other Personal Property Damage
Injury © 385 Property Damage

© 362 Personal Injury - Product Liability

G 440 Other Civil TRighes Habeas Corpus:

G 441 Voting O 463 Alien Detainee

OG 442 Employment 6 510 Motions to Vacate

G 443 Housing/ Sentence
Accommodations © 530 General

© 445 Amer. Disabilities -|0 535 Death Penalty
Employm Other:

© 446 Amer. viDisabilities - G 540 Mandamus & Other

Other OC 550 Civil Rights
OG 448 Education C555 Prison Condition
O 560 Civil Detainee -
Conditions of
Confinement

{C3 791 Employee Retirement

   

a 625 Dng Related Seizure
of Property 21 USC 381
O 690 Other

O° 7 10 Fair Labor Standards
Act

0 720 Labor/Management
Relations

CG 740 Railway Labor Act

G 751 Family and Medical
Leave Act

G 790 Other Labor Litigation

Income Security Act

a 7462 Naturalization Application
O} 465 Other Immigration
Actions

© 820 Copyrights
© 830 Patent
© 840 Trademark

 

© 861 HIA (139581)
© 862 Black Lung (923)
O 863 DIWC/DIWW (405(g))
(3 864 SSID Title XVI
C 865 RSI (405(g))

 

 

 

 

0 422 Appeal 28 USC 158
© 423 Withdrawal
28 USC 157

 

© 870 Taxes (U.S. Plaintiff
or Defendant)

© 871 IRS—Third Party
26 USC 7609

 

375 False Claims Act

400 State Reapportionment

410 Antitrust

430 Banks and Banking

450 Commerce

460 Deportation

470 Racketeer Influenced and

Corrupt Organizations

480 Consumer Credit

490 Cable/Sat TV

850 Sccurities/Commodities/

Exchange

890 Other Statutory Actions

891 Agricultural Acts

893 Environmental Matters

895 Freedom of Information

Act

896 Arbitration

899 Administrative Procedure
Act/Review or Appeal of
Agency Decision

950 Constitutionality of

State Statutes

 

V. ORIGIN (Place an “X” in One Box Only)

 

 

O11 Original {2 Removed from GO 3  Remanded from OG 4 Reinstatedor © 5 Transferredfrom © 6 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation
(spec:
Gite fs us: § 1350 Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
VI. CAUSE OF ACTION Brief description of caus

VII. REQUESTED IN
COMPLAINT:

Civil Case - Motor Vehicle Accident

o CHECK IF THIS IS A CLASS ACTION
UNDER RULE 23, F.R.Cv.P.

 

VOI. RELATED CASE(S)

DEMAND $

CHECK YES only if demanded in complaint:

JURY DEMAND:

 

WYes ONo

 

 

IF ANY (See instructions): JupGE Honorable Judge Karin Crump DOCKET NUMBER O-1-GN21 001208 D-1-GN-21-001295
DATE SIGNATURE OF ATTORNEY OF RECORD
05/18/2021 sf.
FOR OFFICE USE ONLY
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE
